NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 14-3366


                                   CALVIN A. MANN,
                                                Appellant

                                             v.

             COMMISSIONER SOCIAL SECURITY ADMINISTRATION




                       Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-09-cv-00122)
                       District Judge: Honorable Gregory M. Sleet
                                    ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                   on March 6, 2015

                Before: SHWARTZ, SCIRICA and ROTH, Circuit Judges

                            (Opinion filed: January 13, 2016)



                                        OPINION*


ROTH, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Calvin A. Mann appeals the District Court’s order, affirming the Commissioner’s

denial of his application for disability insurance benefits and supplemental security

income under the Social Security Act. We will affirm.

                                             I.

       Mann’s alleged disability arose from an injury he sustained in a December 3,

1998, accident when he fell off a ladder and broke his left wrist. The Administrative Law

Judge (ALJ) found that Mann had degenerative disc disease, a “severe” impairment, but

determined that the impairment did not meet or equal a Listing of Impairments under 20

C.F.R. Part 404, Subpart P, Appendix 1. The ALJ found that Mann retained the residual

functional capacity to perform light work, and rejected Mann’s testimony of more severe

limitations as “not entirely credible.” Accordingly, the ALJ determined that Mann was

not eligible for benefits under the Act. The District Court affirmed, and Mann appealed.

                                            II.1

       We exercise plenary review over the ALJ’s legal conclusions and review the

factual findings for substantial evidence.2 Substantial evidence is “more than a mere

scintilla,” and is defined as “such relevant evidence as a reasonable mind might accept as

adequate.”3

                                            III.



1
  The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g). We have
jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g).
2
  See Zirnsak v. Colvin, 777 F.3d 607, 610-11 (3d Cir. 2014).
3
  Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999) (citation and quotation marks
omitted).
                                             2
       Mann contends that the ALJ erred atn step three by failing to find Mann per se

disabled under Listing § 1.07, relating to “[f]racture of an upper extremity with nonunion

of a fracture of the shaft of the humerus, radius, or ulna, under continuing surgical

management . . . directed toward restoration of functional use of the extremity, and such

function was not restored or expected to be restored within 12 months of onset.”4

       In determining whether a claimant has met his burden of showing that his

impairment meets or equals a listed impairment, it is the Commissioner’s duty to first

identify and specify those listings that potentially apply to the claimant’s impairments.5

Because the ALJ concluded that Mann had degenerative disc disease, a musculoskeletal

impairment, he properly focused on the impairments listed in Section 1.00 of the

Regulations, relating to the musculoskeletal system. The ALJ determined that the

“record does not report the existence of any functional limitations and or diagnostic test

results, which would suggest that the impairments meet or equal the criteria of any

specific listing.” The ALJ noted that he “specifically considered” Listing § 1.02, major

dysfunction of a joint, § 1.04, disorders of the spine, and § 1.08, soft tissue injury, and

concluded that the evidence was insufficient to support a finding that Mann’s impairment

met the criteria in those listings.




4
  20 C.F.R. pt. 404, subpt. P, app. 1, § 1.07.
5
  See Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 120 n.2 (3d Cir. 2000) (noting that
identifying the most applicable listing is within the “realm of the ALJ’s expertise” and
“[p]utting the responsibility on the ALJ to identify the relevant listed impairment(s) is
consistent with the nature of Social Security disability proceedings”).
                                              3
       An ALJ’s evaluation of the record must permit meaningful review of the step-

three considerations.6 Here, the ALJ’s opinion set forth the facts used in rendering his

decision and provided a thorough examination of the medical evidence. The ALJ

discussed Mann’s medical history, specifically the findings of Mann’s treating and

examining physicians, occupational therapist, and five state agency medical consultants.

The ALJ accorded little weight to Mann’s subjective complaints, finding that Mann’s

testimony regarding “the intensity, persistence and limiting effects of [the alleged]

symptoms [were] not entirely credible.” The ALJ found no clinical findings that would

establish the criteria required by any of the listings. The ALJ’s decision, read as a whole,

illustrates that he determined that the appropriate factors of Mann’s disability did not

meet any of the listed impairments; this would include Listing § 1.07.7

       To the extent that Mann argues that the ALJ erred by not identifying the listing

that came closest to matching his impairments, we disagree. It is clear from the record

that the ALJ identified and discussed the evidence. Significantly, the ALJ does not have

“to use particular language or adhere to a particular format in conducting his analysis,”

but must merely ensure “that there be sufficient explanation to provide meaningful

review of the step three determination.”8 Here, the ALJ clearly and fully evaluated and

explained the medical evidence set forth in the record. His analysis was sufficient.




6
  See Jones v. Barnhart, 364 F.3d 501, 504-05 (3d Cir. 2004).
7
  Section 1.07 requires that the individual have a “nonunion” of a fracture and the records
do not suggest that Mann had a nonunion.
8
  Id. at 505.
                                             4
       Mann next asserts that the hypothetical question posed by the ALJ to the

vocational expert (VE) was flawed because the question did not contain all of Mann’s

restrictions. When posing a hypothetical question to the VE, “the ALJ must accurately

convey to the vocational expert all of a claimant’s credibly established limitations.”9 The

question need not contain “every impairment alleged by a claimant.”10 The ALJ’s

hypothetical question asked the VE to assume a person who has “moderate pain and

discomfort, severe on occasion in that left upper extremity, shoulder and knee.” The ALJ

was not required to present Mann’s pain limitation with greater specificity because the

doctors’ clinical findings did not align with Mann’s subjective complaints of pain.11

Mann complained of “constant,” “horrible,” “excruciating” pain, but the ALJ found those

complaints “concerning the intensity, persistence, and limiting effects” of the pain “not

entirely credible” because they were not supported by Mann’s medical record. Indeed, as

of March 2003, Mann’s treating physician reported that Mann’s “[s]ubjective complaints

are now out of proportion to his objective findings.” Accordingly, we conclude that the

ALJ’s hypothetical question sufficiently conveyed all of Mann’s credibly established

limitations.

                                            IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.



9
  Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005).
10
   Id.
11
   See Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002) (finding that the question
posed to the vocational expert must include impairments supported by “medically
undisputed evidence in the record”).
                                             5